            Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


 DALI WIRELESS, INC., a Delaware                     )
 Corporation,                                        )
                                                     )
                 Plaintiff,                          )   Case No. _____
                                                     )
        v.                                           )   JURY TRIAL DEMANDED
                                                     )
 CORNING, INC., a New York Corporation,              )
 and CORNING OPTICAL                                 )
 COMMUNICATIONS LLC, a North Carolina                )
 Limited Liability Company,                          )
                                                     )
                 Defendants.                         )

                                          COMPLAINT

       Plaintiff Dali Wireless, Inc. (“Dali”) files this Complaint against Defendants Corning, Inc.,

and Corning Optical Communications LLC (collectively “Corning”).

                                   NATURE OF THE CASE

       1.       This is a case of infringement of U.S. Patent No. 9,826,508 (the “’508 patent”).

       2.       Defendant Corning has been making, selling, using and offering for sale, DAS

systems such as Optical Network Evolution (“ONE”) products that infringe the ’508 patent in

violation of 35 U.S.C. § 271. Dali seeks appropriate damages to compensate for Corning’s

infringement.

                                         THE PARTIES

       3.       Dali is a Delaware corporation having its center of operations in Burnaby, British

Columbia, Canada, where all its technical and financial employees, documents, engineering, and

product development are based. It also has an address in Menlo Park, California for forwarding of

domestic mail and telephone calls to its center of operations.


                                                 1
            Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 2 of 13




       4.       Founded in 2006, Dali began as a designer and manufacturer of power amplifiers

used in radio frequency (“RF”) communications. Dali is known within the industry as an innovator

in providing end-to-end, software defined digital radio distribution solutions that can be

implemented in Distributed Antenna Systems (“DAS”) used for cellular, public safety, and other

RF communications. Dali is a world-wide innovator in digital radio distribution systems and digital

predistortion technology that revolutionized in-building and outdoor wireless coverage and

capacity. Dali’s groundbreaking products have been consistently recognized by industry

publications. For example, Dali has been recognized as a “Hot Tech Innovator” by ABI Research

and was ranked No. 1 in innovation in the latest ABI Research report, “In-Building Wireless, DAS

Vendor Competitive Assessment.” Dali’s systems improve upon traditional DAS by allowing the

dynamic allocation of wireless coverage and capacity.

       5.       Corning, Inc. is a New York Corporation with offices at 8201 North FM 620,

Austin, Texas, 78726. Corning, Inc. is registered to conduct business in the state of Texas and has

appointed the Corporation Service Company, located at 211 E. 7th St., Suite 620, Austin, Texas

78701, as its agent for service of process.

       6.       Corning Optical Communications LLC, is a North Carolina Limited Liability

Company. On information and belief, Corning Optical Communications LLC is a wholly owned

subsidiary of Corning, Inc.

       7.       On information and belief, Corning, Inc.’s operations in Austin, Texas are

substantial and varied. For example, a search on LinkedIn.com for “Corning, Inc. Austin, Texas”

returned 504 results. Corning, Inc. employees in Austin, Texas, list varied job titles such as “Sr.

Litigation Counsel – Director eDiscovery, Privacy, and Cyber Security at Corning Incorporated,”

“eDiscovery Advisor at Corning Incorporated,” “Marketing Manager at Corning Incorporated,”




                                                2
             Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 3 of 13




“Global Product Line Manager,” and many others. 1

        8.       A significant part of Corning’s operations in Austin, Texas, involves networking

and communications. In 2017, Corning Inc. announced the acquisition of virtually all of 3M’s

Communication Markets Division that was headquartered in Austin, Texas. 2 The acquired division

is in the business of providing optical fiber and copper passive connectivity solutions for the

telecommunications industry and structured cabling solutions for telecommunications system

integration services; the business had annual global sales of approximately $400 million. 3

        9.       A search on LinkedIn.com confirms that Corning’s business operations in Austin,

Texas involve networking and communication. Corning Optical Communications employees in

Austin, Texas, list varied job titles such as “Mold Build Project Manager,” “Federal Account

Manager,” “Sales Engineer,” and “Market Development Director – In Building Solutions” among

others. 4

        10.      On information and belief, Corning operates at least two additional campuses in

Texas, one in McAllen, Texas in the Southern District, and another in Keller, Texas in the Northern

District.

        11.      By registering to conduct business in Texas and by maintaining facilities in Austin



1
  See https://www.linkedin.com/search/results/all/?keywords=corning%2C%20inc.%20Austin
%20texas&origin=GLOBAL_SEARCH_HEADER, last accessed on September 8, 2020.
2
   See     https://www.corning.com/worldwide/en/about-us/news-events/news-releases/2017/12/
corning-to-acquire-substantially-all-of-3ms-communication-markets-division.html, last accessed
on August 10, 2020.
3
  See   https://investors.3m.com/news/news-details/2017/3M-to-Sell-Substantially-All-of-Its-
Communication-Markets-Division/default.aspx, last accessed on August 10, 2020.
4
   See    https://www.linkedin.com/search/results/all/?keywords=corning%20optical%20comm
unications%20austin&origin=GLOBAL_SEARCH_HEADER, last accessed on September 8,
2020.


                                                  3
           Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 4 of 13




Texas, Corning has a permanent and continuous presence in the state of Texas and a regular and

established place of business in the Western District of Texas.

                                 JURISDICTION AND VENUE

       12.     This is an action for patent infringement arising under the Patent Laws of the United

States, Title 35 of the United States Code.

       13.     This Court has original subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

       14.     This Court has personal jurisdiction over Corning because Corning has a place of

business and regularly transacts business in this District.

       15.     Corning has committed and continues to commit, acts of infringement of Dali’s

’508 patent in violation of the United States Patent Laws, and has made, used, sold, offered for

sale, marketed and/or imported infringing products into this District. Corning’s infringement has

caused substantial injury to Dali, including within this District.

       16.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1400 and 1391 because

Corning maintains a regular and established place of business in this judicial district and has

committed acts of infringement in this district.

                                        THE ’508 PATENT

       17.     The ’508 patent is titled “Neutral Host Architecture for a Distributed Antenna

System” and was issued by the United States Patent Office to Paul Lemson, Shawn Stapleton, and

Sasa Trajkovic on November 21, 2017. A true and correct copy of the ’508 patent is attached as

Exhibit A.

       18.     Dali is the owner of all right, title and interest in and to the ’508 patent with the full

and exclusive right to bring suit to enforce the ’508 patent.




                                                   4
          Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 5 of 13




       19.     The ’508 patent is valid and enforceable under the United States Patent Laws.

                                  FACTUAL BACKGROUND

       20.     From 2010 through 2014, under the terms of a non-disclosure agreement Corning

extracted Dali’s proprietary and patented technology know-how through a series of conferences

and meetings through which Corning became well-informed of Dali’s portfolio. For example, in

2011 Dali presented its proprietary technology to Corning, including information from various

patent families. This presentation included Dali describing how its portfolio would block other

competitors from entering the market without licensing its patents. Subsequently, Corning’s IP

counsel conducted an extensive review of Dali’s patent portfolio and Corning provided feedback

on the portfolio to Dali. In response to the presentation, Corning requested further detail on Dali’s

technology:




       21.     In May 2012, Corning and Dali began weekly teleconferences between Corning’s




                                                 5
          Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 6 of 13




product line management team and Dali’s technical personnel. From May through July of 2012,

Corning’s IP counsel conducted in-depth IP due diligence on Dali. Throughout the remainder of

2012 and 2013, Dali and Corning worked on various technical projects aimed at jointly providing

DAS systems to AT&T.

       22.     On June 3, 2014, Corning’s Corporate Development team met with Dali to discuss

a potential acquisition. At the meeting, Dali again provided a detailed discussion of Dali’s patented

inventions. On July 5, 2014, Corning conducted extensive acquisition diligence at Dali’s facility

in Burnaby, Canada, diligence that included studying Dali’s patents.

       23.     Through Corning’s various diligence projects and conferences with Dali, Corning

became well aware of the nature and scope of Dali’s extensive patent portfolio. Despite having

actual knowledge of Dali’s patents, Corning made no efforts to ensure that its current and future

products did not infringe Dali’s many patents. Corning proceeded to incorporate Dali’s patented

technology into its own products despite such knowledge.

                         FIRST CAUSE OF ACTION
         (PATENT INFRINGEMENT UNDER 35 U.S.C. § 271 OF ’508 PATENT)

       24.     Dali re-alleges and incorporates by reference all of the foregoing paragraphs.

       25.     On information and belief, Corning has infringed and continues to infringe, either

literally or under the doctrine of equivalents, one or more claims, including at least claim 1, of the

’508 patent in violation of 35 U.S.C. §§ 271 et seq., directly and/or indirectly, by making, using,

importing, selling, and/or offering for sale certain equipment and systems relating to Corning’s

ONE Wireless Platform, such as ONE’s currently advertised Mid-Power Remote Unit or “MRU”.

See,   https://www.corning.com/media/worldwide/coc/documents/applications/wireless/wireless-

specs/CMA-422-AEN.pdf (last visited on July 21, 2020).

       26.     On information and belief, Corning has been and currently is infringing the ’508



                                                  6
         Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 7 of 13




patent by the manufacture, use, sale, offer to sell and/or importation of its products including at

least the ONE MRUs under 35 U.S.C. § 271.

       27.     Claim 1 of the ’508 patent recites the following:

               [preamble] A remotely reconfigurable remote radio head unit for
               transporting radio frequency signals, the remotely reconfigurable
               remote radio head unit comprising:

               [A] at least one remotely reconfigurable access module adapted to
               receive reconfiguration parameters from a remote location,

               [B] a plurality of band modules, each of the plurality of band
               modules having separately reconfigurable parameters in response to
               the reconfiguration parameters received from the at least one
               remotely reconfigurable access module, each of the plurality of band
               modules supporting one of a plurality of frequency bands of the
               radio frequency signals being transported, and

               [C] an interface adapted to provide:

                       [C1] electrical and mechanical connection for mounting of
               the plurality of band modules; and

                       [C2] bidirectional digital communication between the at
               least one remotely reconfigurable access module and each of the
               plurality of band modules.

       28.     On information and belief, and based on publicly available information, at least

Corning’s ONE MRU satisfies each and every limitation of at least claim 1 of the ’508 patent.

       29.     To the extent the preamble of claim 1 is determined to be limiting, Corning’s ONE

MRU provides the features described in the preamble. The preamble recites, “[a] remotely

reconfigurable remote radio head unit for transporting radio frequency signals, the remotely

reconfigurable remote radio head unit . . . .” Corning’s ONE MRU is described in its user manual

as a remote radio for transporting radio frequency signals. For example:




                                                7
         Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 8 of 13




Corning Mid-Power Remote Unit (MRU) User Manual, Ex. B at 9. See also MRU Brochure at

https://www.corning.com/catalog/coc/documents/brochures/CMA-434-AEN.pdf (last visited on

July 21, 2020). Additionally, Corning’s documentation explains that the MRU is remotely

reconfigurable from the Headend Control Module. For example:




Ex. B at 6. Thus, to the extent the preamble of claim 1 is limiting, Corning’s ONE MRU meets it.

       30.    The Corning ONE MRU also meets all the requirements of limitation A of claim 1.

Limitation A requires “at least one remotely reconfigurable access module adapted to receive

reconfiguration parameters from a remote location.” According to the MRU manual, the MRU has

a module that hosts the uplink and downlink fiber optic connections to and from the upstream ICU.




Ex. B at 13. For example, the below photograph shows the fiber optic connection to the ICU that

carries uplink and downlink signals to and from the MRU:




                                               8
         Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 9 of 13




Ex. B at 35. The MRU manual also shows several other connections to this module, such as a

management port, external alarm connections, and RF expansion ports among others:




                                             9
         Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 10 of 13




Ex. B at 14. On information and belief, this module handles communication and management

signals and distributes them to various band modules, indicated as “Power Amplifier Modules”

above. As such, this module is a remotely reconfigurable access module configured to receive

reconfiguration parameters from a remote location. Therefore, Corning’s ONE MRU meets

limitation A of claim 1.

       31.      The Corning ONE MRU also meets all the requirements of limitation B of claim

1. Limitation B requires, “a plurality of band modules, each of the plurality of band modules having

separately reconfigurable parameters in response to the reconfiguration parameters received from

the at least one remotely reconfigurable access module, each of the plurality of band modules

supporting one of a plurality of frequency bands of the radio frequency signals being transported”.

As shown above in Figure 2-1 of the MRU manual above, the MRU contains up to five band

modules for each service, for example, LTE, ESMR800, PCS, AWS and WCS. Ex. B at 13. As

described in the MRU manual, each of these services operates in different frequency ranges, or

bands, and has configurable parameters such as gain:




                                                10
         Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 11 of 13




Ex. B at 42. As such, the Corning ONE MRU meets limitation B of claim 1.

       32.     The Corning ONE MRU also meets all the requirements of limitation C1 of claim

1. Limitation C1 requires, “an interface adapted to provide” “electrical and mechanical connection

for mounting of the plurality of band modules.” On information and believe, the modules appear

to have electrical and mechanical connections to the chassis and modules of the MRU. For

example, electrical power and communications are provided through the front of other modules in

the MRU chassis and, on information and belief, are then connected to the band modules or Power

Amplifier Modules. Additionally, mechanical connections are made to secure the band modules

into the MRU chassis. As such, Corning’s ONE MRU meets limitation C1 of the ’508 patent.

       33.     The Corning ONE MRU also meets all the requirements of limitation C2 of claim

1. Limitation C2 requires, “an interface adapted to provide” “bidirectional digital communication

between the at least one remotely reconfigurable access module and each of the plurality of band

modules.” The MRU manual describes the management and control functions such as forwarding

band module alarms to a monitoring system and controlling the output power of the band modules

via SNMP.




Ex. B at 9. Additionally, the screenshot from management system provided in the Corning ONE

Wireless Platform MRU brochure shows various MRU alarms including one for each band module

in the history pane, and also a tab for setting various RF parameters for the band modules. Corning

ONE Wireless Platform MRU, Ex. C at 5. As such, the Corning ONE MRU meets limitation C2

of claim 1.

       34.     Accordingly, on information and belief, Corning’s ONE MRU meets all the

limitations of, and therefore infringes, at least claim 1 of the ’508 patent.



                                                  11
         Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 12 of 13




       35.     As a result of Corning’s infringement of the ’508 patent, Dali has suffered and

continues to suffer substantial injury and is entitled to recover all damages caused by Corning’s

infringement to the fullest extent permitted by the Patent Act, together with prejudgment interest

and costs for Corning’s wrongful conduct.

                                    PRAYER FOR RELIEF

WHEREFORE, Dali respectfully requests judgment against Corning as follows:

       A.      That the Court enter judgment for Dali on all causes of action asserted in this

Complaint;

       B.      That the Court enter judgment in favor of Dali and against Corning for monetary

damages to compensate it for Corning’s infringement of the ’508 patent pursuant to 35 U.S.C.

§ 284, including costs and prejudgment interest as allowed by law;

       C.      That the Court enter judgment in favor of Dali and against Corning for accounting

and/or supplemental damages for all damages occurring after any discovery cutoff and through the

Court's entry of final judgment;

       D.      That the Court enter judgment that this case is exceptional under 35 U.S.C. § 285

and enter an award to Dali of its costs and attorneys’ fees; and

       E.      That the Court award Dali all further relief as the Court deems just and proper.




                                                12
         Case 6:20-cv-01108-ADA Document 1 Filed 12/04/20 Page 13 of 13




                                           JURY DEMAND

        Dali requests that all claims and causes of action raised in this Complaint against Corning

be tried to a jury to the fullest extent possible.


 Date: December 4, 2020                               Respectfully submitted,


                                                      FOLIO LAW GROUP PLLC

                                                      /s/ Cristofer I. Leffler
                                                      Cristofer I. Leffler, WA Bar No. 35020
                                                      Folio Law Group PLLC
                                                      14512 Edgewater Lane NE
                                                      Lake Forest Park, WA 98155
                                                      Tel: (206) 512-9051
                                                      Email: cris.leffler@foliolaw.com

                                                      Joseph M. Abraham, TX SB No. 24088879
                                                      Law Office of Joseph M. Abraham
                                                      13492 Research Blvd., Suite 120, No. 177
                                                      Austin, TX 78750
                                                      T: 737-234-0201
                                                      Email: joe@joeabrahamlaw.com

                                                      Attorneys for Dali Wireless, Inc.




                                                     13
